Exhibit 10.2

BEAM INC. 2011 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

TERMS AND CONDITIONS

This RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) by and between Beam Inc.,
a Delaware corporation (the “Company”), and you (the “Employee”) is entered into
and becomes effective as of the date specified in your 2012 Long-Term Incentive
Grant Statement (the “Award Date”). By submitting your acknowledgment of the
receipt of these Terms and Conditions, you consent to the terms of this
Agreement. All terms capitalized but not defined shall have the meaning set
forth in the Beam Inc. 2011 Long-Term Incentive Plan (the “Plan”) unless
otherwise specified in this Agreement.

1. Agreement. Subject to the terms of this Agreement, the Company hereby awards
the Employee an Award of restricted stock units (the “RSUs”) under the Plan. The
Award Date, vesting schedule and number of RSUs subject to the Award are
identified in the electronic, on-line grant acceptance process administered by
the Plan’s third-party administrator 2012 Long-Term Incentive Grant Statement
(the “Grant Statement”). The Grant Statement is incorporated in this Agreement
by reference and unless otherwise indicated, references to the “Agreement” in
this document include the Grant Statement.

2. RSUs. Each RSU represents the right, subject to the terms and conditions of
the Plan and this Agreement, to receive one (1) share of the Company’s Common
Stock if and when the RSU vests. The RSUs shall be credited to a notional
account (the “Account”) established and maintained for you. The Account, which
shall be the record of the Award under this Agreement, is solely for accounting
purposes and shall not require a segregation of any Company assets.

3. Vesting of RSUs.

(a) Subject to the other provisions of this Section 3 and Sections 4 and 6, the
RSUs will become vested and payable on the third anniversary of the Award Date;
provided you remain continuously employed through such vesting date.

(b) In the event of your death, the RSUs will become fully vested and payable on
the date of such death. In the event of your termination of employment by reason
of Disability, provided that you have been in the continuous employ of the
Company (and all Subsidiaries) for at least six months following the Award Date,
you will be treated as continuing in the employ of the Company (and its
Subsidiaries) and the RSUs will continue to vest and become fully vested in
accordance with Section 3(a) and payable in accordance with Section 4.

(c) In the event of your Retirement, as defined in the Plan, provided you have
been in the continuous employ of the Company (and all Subsidiaries) for at least
one year following the Award Date, you will be treated as continuing in the
employ of the Company (and its Subsidiaries) and the RSUs will continue to vest
and become fully vested in accordance with Section 3(a) and payable in
accordance with Section 4.



--------------------------------------------------------------------------------

(d) Before any RSUs will vest under this Section 3, you must satisfy such
Performance Goals as established by the Committee, if any, with respect to your
receipt of an award under this Agreement. Such Performance Goals may apply
individually to you, or they may be threshold goals that must be satisfied by
Beam Inc. before any Award may become vested. Any applicable Performance Goals
will be set forth in Appendix A to this Agreement.

4. Distribution of Common Stock. To the extent an RSU becomes vested, the
Company will distribute a share of Common Stock to you on the applicable vesting
date of such RSU, except to the extent a delay in such distribution is required
under Section 409A of the Code, as described in Section 20 of this Agreement. In
the event of your death, distribution of shares of Common Stock due under this
Agreement shall be made to the appointed and qualified executor or your other
personal representative to be distributed in accordance with your will or
applicable intestacy law; or in the event that there shall be no such
representative duly appointed and qualified, then to such persons as, at the
date of your death, would be entitled to share in the distribution of your
personal estate under the provisions of the applicable statute then in force
governing the descent of intestate property, in the proportion specified in such
statute. In the event of your Disability, distribution of shares of Common Stock
due under this Agreement shall be made to you or your other personal
representative.

5. Termination for Other than Death, Disability or Retirement. If you terminate
your employment with the Company for any reason other than death, Disability or
Retirement prior to the applicable vesting date, your rights with respect to the
unvested RSUs will terminate and be forfeited, and neither you nor your heirs,
personal representatives, successors or assigns shall have any future rights
with respect to any such RSUs.

6. Changes in Capital or Corporate Structure and Change in Control.

(a) Subject to the other provisions of this Section 6, your rights with respect
to any RSUs awarded under this Agreement shall be governed by the terms and
conditions of Section 12(a) of the Plan or any action taken by the Committee in
accordance with Section 12(a) of the Plan.

(b) Notwithstanding any other provision hereof or in the Plan, in the event that
your employment is terminated on or at any time during the two-year period
following a Change in Control (i) by the Company other than for Just Cause or
(ii) by you for Good Reason (as such terms are defined in the Plan), then all
unvested RSUs subject to this Award shall become nonforfeitable as of the date
of your termination of employment and shall be paid to you in shares of Common
Stock (or the securities of the successor or acquiring entity, or its parent) or
cash. Such payment shall be made within 30 days after the date of your
termination of employment; provided that if (A) the applicable Change in Control
is not a “change in control event,” within the meaning of Treasury regulations
issued under Section 409A of the Code, or (B) your termination of employment
occurs more than two years after the date of the Change in Control, then payment
instead shall be made on the third anniversary of the Award Date.

 

- 2 -



--------------------------------------------------------------------------------

(c) Notwithstanding any other provision hereof or in the Plan, in the event that
your principal employer is a Subsidiary that ceases to be a Subsidiary and the
Company neither directly nor through an ownership interest in another company
continues to maintain any ownership interest in the Subsidiary, then a portion
of the RSUs subject to the Award (prorated for the portion of the vesting period
that elapsed prior to such termination of employment) shall become
nonforfeitable as of the date on which your principal employer ceases to be a
Subsidiary (the “Divestiture Date”), all as determined by the Committee, and
shall be paid to you in shares of Common Stock (or the securities of the
successor or acquiring entity, or its parent) or cash. Such payment shall be
made within 30 days after the Divestiture Date; provided that if the applicable
divestiture is not a “change in control event,” within the meaning of Treasury
regulations issued under Section 409A of the Code, distribution instead shall be
made on the third anniversary of the Award Date.

(d) Notwithstanding any other provision hereof or in the Plan, in connection
with a “change in control event,” within the meaning of Treasury regulations
issued under Section 409A of the Code (including but not limited to a “change of
control event” in which the Company or a successor thereto does not irrevocably
assume your RSUs or substitute your outstanding RSUs with an award of equal or
greater value and having terms and conditions no less favorable than those
applicable to the RSUs immediately prior to such event), the Company may
terminate the RSUs and a portion of the RSUs (prorated for the portion of the
vesting period that elapsed prior to such termination of the RSUs) shall become
nonforfeitable as of the date of such termination. Payment shall be made to you
in shares of Common Stock or cash in accordance with Section 409A of the Code.

7. Stockholder Rights. You shall not have any rights of a stockholder as a
result of receiving an Award under this Agreement until such shares of Common
Stock have been recorded on the Company’s official stockholder records as having
been issued or transferred.

8. Securities Law Requirements. The Company shall not be obligated to deliver
any shares of Common Stock until they have been listed (or authorized for
listing upon official notice of issuance) upon each stock exchange upon which
outstanding shares of such class at the time are listed, nor until there has
been compliance with such laws or regulations as the Company may deem
applicable. The Company shall use its best efforts to affect such listing and
compliance. No fractional shares shall be delivered. You may not, during any
period of time that you are an affiliate of the Company (within the meaning of
the rules and regulations of the Securities and Exchange Commission under the
Securities Act of 1933 (the “1933 Act”)) sell shares of Common Stock acquired
under this Agreement, unless the offer and sale is made pursuant to (a) an
effective registration statement under the 1933 Act, which is current and
includes the shares to be sold, or (b) an appropriate exemption from the
registration requirements of the 1933 Act, such as that set forth in Rule 144
promulgated under the 1933 Act.

9. Nontransferability. RSUs awarded under this Agreement, and any rights and
privileges pertaining thereto, may not be transferred, assigned, pledged or
hypothecated in any manner, by operation of law or otherwise, other than (a) by
you to a trust for estate planning purposes, (b) by you pursuant to an agreement
in a marital separation or divorce proceeding, or (c) by will or by the laws of
descent and distribution; and shall not be subject to execution, attachment or
similar process.

 

- 3 -



--------------------------------------------------------------------------------

10. Dividend Equivalents. You shall earn dividend equivalents on all RSUs
awarded under this Agreement on the date of payment of shares. Such dividend
equivalents shall be equal to the cash dividends that would have been paid on
the shares of Common Stock covered by such RSU had such covered shares been
issued and outstanding on any cash dividend record date beginning as of the
Award date and ending on the applicable vesting date. In addition, dividend
equivalents shall be subject to all other rules and procedures as established by
the Committee under the Plan and the vesting conditions in Section 3 above.
Dividend equivalents shall be paid in cash on the same date that shares of
Common Stock are distributed as described in Section 4 or 6 above.

11. Voting Rights. You shall not be entitled to any voting rights with respect
to the Company’s Common Stock unless a RSU has vested and the share of Common
Stock underlying it has been distributed to you.

12. Binding Effect. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective heirs, executors, administrators,
successors and permitted assigns.

13. Withholding. Upon any payment to you of shares of Common Stock or dividend
equivalents under this Agreement, Federal income and other tax withholding (and
state and local income tax withholding, if applicable) may be required by the
Company in respect of taxes on income realized by you. The Company may withhold
such required amounts from future paychecks to you or from, if applicable, such
dividend equivalents or may require that you deliver to the Company the amounts
to be withheld. In addition, upon any payment of shares to you under this
Agreement, you may pay any Federal income and other tax withholding (and any
state and local income tax withholding, if applicable) by electing either to
have the Company withhold a portion of the shares of Common Stock otherwise
deliverable to you, or to deliver other shares of Common Stock owned by you, in
either case having a fair market value (on the date that the amount of tax you
has elected to have withheld is to be determined) of the amount to be withheld,
provided that the election shall be irrevocable and shall be subject to such
rules as the Committee may adopt.

14. No Limitation on the Company’s Rights. The granting of RSUs shall not in any
way affect the Company’s right or power to make adjustments, reclassifications
or changes in its capital or business structure or to merge, consolidate,
reincorporate, dissolve, liquidate or sell or transfer all or any part of its
business or assets.

15. Effect on Employment. Nothing in this Agreement or in the Award shall be
construed as constituting a commitment, guarantee, agreement or understanding of
any kind or nature that the Company shall continue to employ you, or as
affecting in any way the right of the Company to terminate your employment at
any time. This Agreement shall not in any way affect the terms and provisions of
the Plan.

16. Entire Agreement and Amendment. This Agreement (including the Grant
Statement) is the entire Agreement between the parties to it with respect to the
Award of RSUs,

 

- 4 -



--------------------------------------------------------------------------------

and all prior oral and written representations are merged in this Agreement.
Notwithstanding the preceding sentence, this Agreement shall not in any way
affect the terms and provisions of the Plan. This Agreement may be amended,
modified or terminated only by written agreement between you and the Company.
The headings in this Agreement are inserted for convenience and identification
only and are not intended to describe, interpret, define or limit the scope,
extent, or intent of this Agreement or any provision hereof.

17. Notices. Notices given pursuant to this Agreement shall be in writing and
shall be deemed received when personally delivered, or on the date of written
confirmation of receipt by (a) overnight carrier, (b) telecopy, (c) registered
or certified mail, return receipt requested, addressee only, postage prepaid, or
(d) such other method of delivery that provides a written confirmation of
delivery. Notice to the Company shall be directed to:

Beam Inc.

510 Lake Cook Road

Deerfield, IL 60015-5611

Attention: General Counsel

The Company may change the person and/or address to which you must give notice
under this Section 17 by giving you written notice of such change, in accordance
with the procedures described above. Notices to or with respect to you will be
directed to you, or to your executors, personal representatives or distributees,
if you are deceased, or your assignees, at your home address on the records of
the Company.

18. Governing Law. The Plan and the grant of RSUs under this Agreement shall be
subject to all applicable federal and state laws, rules and regulations and to
such approval by any government or regulatory agency as may be required. The
laws of the State of Delaware shall govern the validity, interpretation,
construction and performance of this Agreement, without regard to the conflict
of laws principles thereof. If any provision of this Agreement shall be held by
a court of competent jurisdiction to be invalid or unenforceable, the remaining
provisions hereof shall continue to be fully effective. The jurisdiction and
venue for any disputes arising under, or any action brought to enforce (or
otherwise relating to), this Agreement shall be exclusively in the courts in the
State of Illinois, County of Cook, including the Federal Courts located therein
(should Federal jurisdiction exist).

19. Plan Document Controls. The rights granted under this Agreement are in all
respects subject to the provisions of the Plan to the same extent and with the
same effect as if they were set forth fully therein. If the terms of this
document or the Agreement conflict with the terms of the Plan document, the Plan
document will control.

20. Code Section 409A. This Agreement and the RSUs are intended to comply with
the requirements of Section 409A of the Code and shall be interpreted and
construed consistently with such intent. In the event the terms of this
Agreement would subject you to taxes or penalties under Section 409A of the Code
(“409A Penalties”), you and the Company shall cooperate diligently to amend the
terms of this Agreement to avoid such 409A Penalties, to the extent possible;
provided that in no event shall the Company be responsible for any 409A
Penalties that arise in connection with any amounts payable under this
Agreement. To the extent any amounts under this Agreement are payable by
reference to your “termination of

 

- 5 -



--------------------------------------------------------------------------------

employment,” such term shall be deemed to refer to your “separation from
service,” within the meaning of Section 409A of the Code. Notwithstanding any
other provision in this Agreement, if you are a “specified employee,” as defined
in Section 409A of the Code, as of the date of your separation from service,
then to the extent any amount payable to you (i) is payable upon your separation
from service and (ii) under the terms of this Agreement would be payable prior
to the six-month anniversary of your separation from service, such payment shall
be delayed until the earlier to occur of (a) the six-month anniversary of your
separation from service and (b) the date of your death.

21. Adjustments.

(a) In the event of any merger, consolidation, stock or other non-cash dividend,
extraordinary cash dividend, split-up, spin-off, combination or exchange of
shares, reorganization or recapitalization or change in capitalization, or any
other similar corporate event, the number and kind of shares that are subject to
the Award immediately prior to such event will be proportionately and
appropriately adjusted in accordance with the terms of the Plan.

(b) The determination of the Committee as to the terms of any adjustment is
binding and conclusive upon you and any other person who is entitled to shares
of Common Stock or other payments or benefits under the Award.

22. Counterparts. This Agreement may be executed in one or more counterparts,
all of which together shall constitute but one Agreement.

23. Transfer of Employment; Leave of Absence. For the purposes of this
agreement, (a) a transfer of your employment from the Company to a Subsidiary or
vice versa, or from one Subsidiary to another, without an intervening period,
shall not be deemed a termination of employment, and (b) if you are granted in
writing a leave of absence, you shall be deemed to have remained in the employ
of the Company or a Subsidiary during such leave of absence.

24. Investment Representations. Prior to each issuance of shares of Common Stock
payable hereunder, you shall make such representations (as may be required) that
such shares are to be held for investment purposes and not with a view to or for
resale or distribution except in compliance with the Securities Act of 1933, as
amended (the “Securities Act”), and shall, if required by the Committee, give a
written undertaking to the Company in form and substance satisfactory to the
Committee that you will not publicly offer or sell or otherwise distribute such
shares other than (a) in the manner and to the extent permitted by Rule 144
promulgated by the Securities and Exchange Commission under the Securities Act,
(b) pursuant to any other exemption from the registration provisions of the
Securities Act or (c) pursuant to an effective registration statement under the
Securities Act.

 

- 6 -